DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bernard (WO 2015197946 A1) and Briley et al. (US 8,517,333, hereafter “Briley”) are considered the closest prior art.
Bernard discloses a valve for a pressurized fluid, comprising a body housing a fluid circuit comprising an upstream end configured to be placed in communication with a reserve of pressurized fluid and a downstream end configured to be placed in communication with a user apparatus, the circuit comprising a control valve controlling the flow rate in the circuit, the control valve being operated by a mobile actuating member to command the opening or the closing thereof, the valve comprising a first wireless remote communications electronic member using electromagnetic data waves, wherein the first electronic communication member is secured to a support component mounted in a first position.
Briley discloses a valve comprising a body and wherein a first electronic communication member is secured to a support component that is mounted to move on the body of the valve between at least a first position and a second position with respect to the body. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAUL J GRAY/Examiner, Art Unit 3753